Title: To Thomas Jefferson from Philip Mazzei, [5 January 1786]
From: Mazzei, Philip
To: Jefferson, Thomas


[Leiden? 5 Jan. 1786] Encloses souvenirs which may serve to recall things TJ has forgotten or be useful in comparing the present with the past. His trunk having arrived, will leave the next day, spend a few days at The Hague, and proceed to Amsterdam where he will execute any orders given him with the Van Staphorsts; asks advice about proceeding to have the Van Staphorsts join him in giving Edmund Randolph and Mr. Blair power to change his trustee because of the equivocal conduct of Foster Webb.
